 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 3
                                                                 Jun 17, 2021
 4
                                                                     SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                     No. 2:21-CR-00064-SAB
10        Plaintiff,
11        v.                                     PROTECTIVE ORDER
12 DARRIN D. FOUNTAINE,                          REGARDING COMPUTER
13        Defendant.                             FORENSIC REVIEW
14                                               PROCEDURES FOR CHILD
15                                               PORNOGRAPHY
16                                               CONTRABAND
17
18        Before the Court is the parties’ Stipulation Regarding Computer Forensic
19 Review Procedures for Child Pornography Contraband, ECF No. 16. The parties
20 stipulate and agree the Court should enter a Protective Order that will encompass
21 computer forensic review procedures for child pornography contraband in the
22 above-captioned case. Good cause exists to enter the requested Protected Order.
23        Accordingly, IT IS HEREBY ORDERED:
24        1.     The parties’ Stipulation Regarding Computer Forensic Review
25 Procedures for Child Pornography Contraband, ECF No. 16, is accepted.
26        2.     The Court enters the following Protective Order Regarding Computer
27 Forensic Review Procedures for Child Pornography Contraband:
28          a. 18 U.S.C. § 3509(m) applies to this case, and the Court is required
      PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
      REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
      CONTRABAND ~ 1
 1            to deny defense requests to copy, photograph, duplicate, or
 2            otherwise reproduce material constituting child pornography if the
 3            government makes the material reasonably available to Defendant
 4            and provides an ample opportunity for the defense to examine it at
 5            a government facility. See 18 U.S.C. § 3509(m).
 6         b. In order to comply with 18 U.S.C. § 3509(m), and to allow
 7            Defendant the greatest opportunity to prepare an effective defense
 8            in preparation for trial in this matter, the government will make a
 9            true forensic, bit-by-bit E01 image of devices and media
10            containing alleged child pornography contraband at issue in the
11            above-referenced case. The United States will make that forensic
12            image reasonably available to Defendant and provide ample
13            opportunity for the defense team to examine it at a government
14            facility in Spokane, Washington. The parties may readdress the
15            Court if there is a need for additional or after-hours access during
16            the course of litigation or additional forensic review.
17         c. The defense forensic examination will be conducted in an
18            interview room monitored by closed-circuit television (“CC-TV”),
19            without audio feed. While the TV with non-audio feed will ensure
20            the integrity of FBI space and security of its occupants, the video
21            feed is not of sufficient detail or at an angle that would reveal
22            defense strategy. The government and its agents expressly agree
23            that no attempt will be made to record any audio from the
24            workstation and that no attempt will be made to observe the
25            defense team’s work product or computer monitor screen at any
26            time. The defense expert may review the feed to ensure that
27            defense strategy is not being compromised at any time while
28            conducting the forensic review.
     PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
     CONTRABAND ~ 2
 1                  d. The defense team1 shall not make, nor permit to be made, any
 2                     copies of the alleged child pornography contraband pursuant to this
 3                     Protective Order and shall not remove any contraband images from
 4                     the government facility. The defense expert will be allowed to
 5                     copy any file that is not contraband and compile a report (without
 6                     contraband images/videos) documenting the examination on
 7                     removable media at the discretion of the defense expert. The
 8                     parties and the witnesses shall not disclose minors’ identities
 9                     during any proceedings connected with this case. The parties and
10                     witnesses will refer to alleged minor victims only by using agreed-
11                     upon initials or pseudonyms (e.g., “Minor Victim 1”), rather than
12                     their bona fide names, in motions practice, opening statements,
13                     during the presentation of evidence, in closing arguments, and
14                     during sentencing.
15                  e. The defense expert and investigator will leave at the government
16                     facility any equipment, including hard drives, which contain child
17                     pornography contraband that is identified during forensic
18                     evaluation.
19                  f. For the purpose of trial, the United States agrees to make available
20                     a digital copy of any United States’ trial exhibit that contains
21                     contraband, which will be kept in the custody and control of the
22                     case agent. Upon reasonable notice by the defense, the case agent
23                     will also maintain for trial digital copies of any proposed defense
24                     exhibit that contains contraband. If the defense team intends to
25
26   1
         For purposes of this Protective Order, the term “defense team” refers solely to
27 Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
28 (“defense expert”), and a defense investigator.
     PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
     CONTRABAND ~ 3
 1                offer, publish, or otherwise utilize any government or defense
 2                exhibit contained on the digital copy maintained by the case agent
 3                during trial, the case agent shall assist the defense team in
 4                publishing or utilizing the exhibit that contains contraband upon
 5                notification by the defense team.
 6       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 7 and forward copies to counsel.
 8       DATED this 17th day of June 2021.
 9
10
11
12
13
                                    Stanley A. Bastian
14                          Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
     CONTRABAND ~ 4
